09/07/2021


                                     DA 20-0514
                                                                                      Case Number: DA 20-0514

         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     2021 MT 221


PAUL WILKIE,

          Plaintiff and Appellant,

    v.

HARTFORD UNDERWRITERS INSURANCE COMPANY,
a/k/a THE HARTFORD; RICHARD L. SPROUT; and
SHAUNA SPROUT,

          Defendants and Appellees.


APPEAL FROM:      District Court of the Eighteenth Judicial District,
                  In and For the County of Gallatin, Cause No. DV-20-367B
                  Honorable Rienne H. McElyea, Presiding Judge


COUNSEL OF RECORD:

           For Appellant:

                  Robert K. Baldwin, Jeffrey J. Tierney, Goetz, Baldwin & Geddes, P.C.,
                  Bozeman, Montana

           For Appellees Richard and Shauna Sprout:

                  Patrick M. Sullivan, Poore, Roth & Robinson, P.C., Butte, Montana

           For Appellee Hartford Underwriters Insurance Company:

                  Ian McIntosh, Dale Schowengerdt, Kristen Meredith, Crowley Fleck PLLP,
                  Bozeman, Montana

           For Amicus Montana Trial Lawyers Association:

                  Patrick T. Fox, Hunt & Fox PLLP, Helena, Montana

                  Veronica A. Procter, Procter Law PLLP, Billings, Montana
                                 Submitted on Briefs: June 30, 2021

                                            Decided: September 7, 2021


Filed:

                c ir-641.—if
         __________________________________________
                           Clerk




                             2
Justice Beth Baker delivered the Opinion of the Court.

¶1     Paul Wilkie appeals an Eighteenth Judicial District Court order dismissing as moot

his claim for declaratory judgment that The Hartford Underwriters Insurance Company,

a/k/a The Hartford, has a duty as an insurer to provide its insured’s policy to a third-party

claimant when the insured’s liability is reasonably clear. The District Court dismissed the

case as moot after Richard and Shauna Sprout, the insureds, provided the policy to Wilkie.

Wilkie contends that the District Court erred because The Hartford failed to meet its burden

of demonstrating the inapplicability of the voluntary cessation exception to mootness. We

reverse the order dismissing the claims against The Hartford and remand for further

proceedings.

                  FACTUAL AND PROCEDURAL BACKGROUND

¶2     Wilkie was injured when Richard Sprout hit him with his truck while Wilkie was

walking across the street. At the time of the accident, Sprout was insured by The Hartford

under an automobile insurance policy (“the Policy”). Wilkie submitted a claim to The

Hartford and, after concluding that Sprout’s liability was reasonably clear, The Hartford

began making Ridley1 medical payments to Wilkie. In February 2020, Wilkie’s counsel

requested from The Hartford a copy of the Policy or to “at least tell me the limit of liability

insurance that applies to this claim.” An employee of The Hartford responded the next

day, stating:



1
  Ridley v. Guaranty Nat’l Ins. Co., 286 Mont. 325, 951 P.2d 987 (1997) (interpreting the
Unfair Trade Practices Act §§ 33-18-201(6) and -201(13), MCA, to require an insurer to pay
injured third-party claimants even before a final settlement when liability is reasonably clear).
                                               3
       Mr. Wilkie is not our insured and currently has a pending Bodily Injury claim
       with us. I do not believe we have any obligation at this time to provide you
       with a copy of our insured’s policy, declaration page, or release his policy
       information to you, however, if you believe otherwise, please provide our
       office with such information for review.

Wilkie’s counsel did not respond to this request for additional information. Wilkie’s

counsel never demanded that the Sprouts provide a copy of the Policy.

¶3     Wilkie instead filed his complaint with the District Court on March 30, 2020,

seeking a declaration that The Hartford, as an insurer, had a duty to provide the Policy to

Wilkie prior to litigation because liability was reasonably clear; or alternatively that

The Hartford had a duty to disclose to Wilkie the amount of insurance coverage available

for his claim. His complaint “included the Sprouts as defendants in this matter because

they may claim an interest in the relief that [Wilkie] requests.” Wilkie alleged that, besides

his medical expenses, he was entitled to general damages but “ha[d] not yet made a

demand . . . for payment of such general damages for various reasons, including, but not

limited to, that he is not aware of the provisions of . . . Sprout’s policy or of the amount of

coverage available to pay damages to [him].” The complaint additionally alleged that “it is

a common and normal practice of The Hartford to refuse to disclose the policy, declaration

page, or policy amounts to injured third-party claimants like [Wilkie,]” which “ha[s] the

effect of putting it in a more advantageous position[]” because it would “impose upon

[Wilkie] the burden to negotiate from a position of ignorance, while The Hartford would

negotiate with full knowledge of any issues about coverage and the amount of liability

coverage available.”



                                              4
¶4     About three weeks after Wilkie filed his complaint, the Sprouts’ counsel provided

Wilkie with a copy of the Policy and its declarations page. The Hartford then filed a

motion to dismiss under M. R. Civ. P. 12(b)(1) and 12(b)(6), which the Sprouts joined.

Under its Rule 12(b)(1) claim for lack of subject matter jurisdiction, The Hartford argued

that, because Wilkie was provided a copy of the Policy, the issues raised in his complaint

were moot. It contended that Wilkie lacked any continued personal interest in the action

and the District Court could not grant him any further relief. Wilkie objected, arguing that

his request for declaratory relief should proceed under one of the exceptions to the

mootness doctrine: voluntary cessation or wrongs capable of repetition yet evading review.

The Hartford responded that the voluntary cessation exception did not apply when Wilkie

alleged only a single instance of the challenged conduct, and that the evading review

exception did not apply when Wilkie did not show that the challenged conduct was of

limited duration or reasonably would be expected to occur again.

¶5     The District Court agreed that the claims had been rendered moot when the Sprouts

provided Wilkie with the Policy and concluded that any additional ruling in the case would

amount to an improper advisory opinion. The court granted The Hartford’s and the

Sprouts’ motion and dismissed the case in September 2020.2

                                 STANDARD OF REVIEW

¶6     We review rulings under M. R. Civ. P. 12(b)(1) de novo for correctness.

Stowe v. Big Sky Vacation Rentals, Inc., 2019 MT 288, ¶ 12, 398 Mont. 91, 454 P.3d 655


2
  Wilkie does not clearly articulate an argument regarding the court’s dismissal of the Sprouts from
the action, and we thus decline to disturb the order dismissing his claims against them.
                                                 5
(citation omitted). “Mootness, as an issue of justiciability, presents a question of law,

which we review for correctness.” Heringer v. Barnegat Dev. Grp., LLC, 2021 MT 100,

¶ 13, 404 Mont. 89, 485 P.3d 731 (citations, internal quotation marks omitted);

Reichert v. State, 2012 MT 111, ¶ 20, 365 Mont. 92, 278 P.3d 455 (citation omitted).

                                       DISCUSSION

¶7     “The judicial power of the courts of Montana is limited to justiciable controversies.”

Greater Missoula Area Fed’n of Early Childhood Educators v. Child Start Inc.,

2009 MT 362, ¶ 22, 353 Mont. 201, 219 P.3d 881 (citations omitted). “A justiciable

controversy is one upon which a court’s judgment will effectively operate, as distinguished

from a dispute invoking a purely political, administrative, philosophical, or academic

conclusion.” Progressive Direct Ins. Co. v. Stuivenga, 2012 MT 75, ¶ 16, 364 Mont. 390,

276 P.3d 867 (citation omitted). A “case or controversy” must exist throughout the matter

for a court to retain jurisdiction. Child Start Inc., ¶ 23 (citations omitted) (“because the

constitutional requirement of a ‘case or controversy’ contemplates real controversies and

not abstract differences of opinion or moot questions, . . . courts lack jurisdiction to decide

moot issues insofar as an actual ‘case or controversy’ no longer exists”).

¶8     “Mootness is a threshold issue that must be resolved before we can address the

underlying dispute.” Walker v. State, 2003 MT 134, ¶ 40, 316 Mont. 103, 68 P.3d 872.

An otherwise justiciable case may become moot if the disputed issue “has ceased to exist

or is no longer live.” Child Start Inc., ¶ 23 (noting that such a circumstance would prevent

a court from “grant[ing] effective relief or . . . restor[ing] the parties to their original

position”); Havre Daily News, LLC v. City of Havre, 2006 MT 215, ¶ 31, 333 Mont. 331,

                                              6
142 P.3d 864. Any further ruling in such a case would constitute an impermissible advisory

opinion, “i.e., one advising what the law would be upon a hypothetical state of facts or

upon an abstract proposition, not one resolving an actual ‘case or controversy.’”

Plan Helena, Inc. v. Helena Reg’l Airport Auth. Bd., 2010 MT 26, ¶ 12, 355 Mont. 142,

226 P.3d 567 (citation omitted). “The fundamental question to be answered in any review

of possible mootness is whether it is possible to grant some form of effective relief to the

appellant.”   Montanans Against Assisted Suicide (MASS) v. Bd. of Med. Exam’rs,

2015 MT 112, ¶ 11, 379 Mont. 11, 347 P.3d 1244 (quoting Briese v. Mont. Pub. Emps.

Ret. Bd., 2012 MT 192, ¶ 14, 366 Mont. 148, 285 P.3d 550) (internal quotation marks

omitted).

¶9     Even when a case is no longer “live,” however, a court may hear and decide the case

in specific circumstances. One such circumstance is the “voluntary cessation” exception,

which allows a case to proceed that “would otherwise have been rendered moot by a

defendant’s voluntary cessation of the challenged action.” Montanans Against Assisted

Suicide, ¶ 15 (citing Havre Daily News, ¶¶ 38–40). This exception addresses the concern

“that a defendant will attempt to moot only a plaintiff’s meritorious claims, thereby

avoiding an undesirable judgment on the merits. . . . This concern is particularly acute in

situations when one would expect the same defendant to encounter substantially identical

future controversies.”    Havre Daily News, ¶ 34 n.7 (internal citations omitted);

Montanans Against Assisted Suicide, ¶ 15.

¶10    A defendant’s voluntary cessation of conduct cannot moot a case unless it is

“absolutely clear that the allegedly wrongful behavior could not reasonably be expected to

                                             7
recur.” Havre Daily News, ¶ 38 (quoting Friends of the Earth, Inc. v. Laidlaw Env’l Servs.

(TOC), Inc., 528 U.S. 167, 189, 120 S. Ct. 693, 708 (2000)). “‘Due to concern that a

defendant may utilize voluntary cessation to manipulate the litigation process,’ the

‘heavy burden’ of demonstrating ‘the challenged conduct cannot reasonably be expected

to start again lies with the party asserting mootness.’”               Heringer, ¶ 20 (quoting

Havre Daily News, ¶ 34).

¶11    The District Court concluded that the dispute was rendered moot when the Sprouts

produced the Policy to Wilkie. It held that neither exception to the mootness doctrine

applied, stating only that it had relied on “the argument and authority cited by [The Hartford

and the Sprouts.]” The court expressed concern that “[i]ssuing a ruling with regard to the

specific facts presented in this case would amount to an advisory opinion.” It added,

“[I]f [Wilkie] believes The Hartford’s conduct rises to the level of bad faith, [Wilkie] may

pursue that action. This Court will not provide an advisory opinion as a steppingstone [sic]

to that litigation.”3

¶12    Wilkie argues that the voluntary cessation exception defeats The Hartford’s

mootness claim. He contends that The Hartford has not met its “heavy burden” to avoid

application of the exception because its conduct would allow insurers to

“avoid adjudication of this important issue indefinitely by ‘playing chicken’ with injured




3
  The court’s stated rationale overlooked the fact that Wilkie sought declaratory relief, which he is
allowed “whether or not further relief is or could be claimed.” Section 27-8-201, MCA; see also
Ridley, 286 Mont. at 330–31, 951 P.2d at 990. The question before the District Court on
The Hartford’s motion was whether its conduct for which declaratory relief was sought would or
would not recur; Wilkie’s alternate options for seeking relief are irrelevant.
                                                 8
Montanans—refusing to provide basic policy information, forcing them to file suit, then

yanking the rug out by providing the policy.”

¶13     Citing Havre Daily News, The Hartford responds that “[t]he voluntary cessation

exception does not apply where the plaintiff, like Wilkie, points to only a single instance

of the challenged conduct. Wilkie has not alleged that [The] Hartford ever withheld any

other information from him.” It contends that the burden belongs to the party challenging

mootness, arguing that “a plaintiff cannot avoid dismissal on mootness grounds by

asserting a ‘conjectural and conclusory’ possibility of the recurrence of a challenged

practice.” The Hartford argues that “the plaintiff must show that the [opposing] party

‘has repeatedly withheld documents . . . and then fully disclosed those same documents

upon the plaintiff’s filing suit.’”

¶14     The first problem with The Hartford’s argument is that it misapprehends the burden.

We discussed the defendant’s burden in Heringer, where condominium owners sued the

developer to invalidate an amendment to the condominium declaration. Heringer, ¶¶ 7–8.

The developer then revoked the amendment, and the district court dismissed the case as

moot.    Heringer, ¶¶ 11–12.          The owners appealed, arguing the voluntary cessation

exception should have applied. Heringer, ¶ 17. This Court affirmed, concluding that the

exception did not apply where the developer had “consistently maintained” that it had

engaged in the challenged conduct for specific reasons which since had been resolved, that

the developer had “swor[n] under oath in an affidavit” that the amendment was no longer

needed and would not be repeated, and that the developer made further assurances on

appeal that it would not repeat the conduct. Heringer, ¶¶ 23–24. We agreed that the

                                                9
developer had carried its burden by providing such assurances, which “provided strong

evidence that subsequent events had made it absolutely clear the allegedly wrongful

behavior could not reasonably be expected to recur.” Heringer, ¶¶ 23–24.

¶15    Wilkie’s complaint sought declaratory relief that The Hartford had a duty under

Montana law as an insurer to release policy information prior to litigation when the

insured’s liability is reasonably clear. Wilkie submitted evidence supporting his claim that

it is “reasonable to expect the same wrong to recur, such that a ruling on the merits would

be of discernible future benefit to the litigants or the interests of judicial economy.”

Montanans Against Assisted Suicide, ¶ 15 (quoting Havre Daily News, ¶¶ 38–40, and

noting the application of the exception “where the reasonableness of such recurrence is

supported by evidence, rather than speculation or allegation alone”). Wilkie filed two

declarations from personal injury attorneys in Montana, discussing their experience with

insurers—including The Hartford—declining to provide insurance policy information prior

to suit and the reasons why injured parties and their lawyers have need for this information.4

The Hartford did not respond with any showing that such conduct will not recur.

Compare Heringer, ¶ 23. The Hartford has at no point even acknowledged that it carries


4
  We find unpersuasive The Hartford’s contention that, pursuant to Stowe, ¶ 12, we should not
consider the declarations because the “focus of a Rule 12(b)(1) motion to dismiss . . . is whether
the court has the threshold authority to hear and adjudicate the type of claim at issue on the facts
pled.”      “A court also has discretion to receive evidence of facts bearing on the
M. R. Civ. P. 12(b)(1) motion and determine that it lacks subject-matter jurisdiction based on that
evidence.” Harrington v. Energy West Inc., 2015 MT 233, ¶¶ 9–10, 380 Mont. 298, 356 P.3d 441
(citing In re Marriage of Sampley, 2015 MT 121, ¶ 9, 379 Mont. 131, 347 P.3d 1281). In Heringer,
¶¶ 23–24, we considered evidence outside the facts pled when determining whether there was a
likelihood of recurrence, including an affidavit by the defendant indicating that “there [was] no
longer any need for two associations, and he will not need to split the associations again in the
future.”
                                                10
the burden “of demonstrating ‘the challenged conduct cannot reasonably be expected to

start again.’” Heringer, ¶ 20 (citing Havre Daily News, ¶ 34). Unlike in Heringer, where

the defendant made various assurances that it would not repeat the challenged conduct,

The Hartford has markedly not stated that the challenged conduct will not or cannot recur.

Havre Daily News, ¶ 34.

¶16   Second, The Hartford’s reliance on Havre Daily News is misplaced. That case

involved a newspaper’s request for an unredacted police incident report from a city police

department. Havre Daily News, ¶ 6. After the newspaper filed suit, the city provided it

with the unredacted report, and the district court ruled that the case was moot and

non-justiciable. Havre Daily News, ¶¶ 7–8. The newspaper appealed, arguing that the case

was not moot because, though the city could not repeat the identical behavior complained

of, it likely would encounter similar obstructions in the future. Havre Daily News, ¶ 30.

We explained that:

      In the context of cases alleging an unconstitutional deprivation of access to
      (purportedly confidential) criminal justice information, when a plaintiff
      points to only a single instance of an agency’s withholding a document and
      later disclosing the same after suit has been filed, the case will generally not
      fall within the “voluntary cessation” exception to mootness. In such a case,
      it is not generally reasonable to expect the “same wrong” to recur, such that
      a ruling on the merits would be of any discernible future benefit to the
      litigants or the interests of judicial economy. . . .

      If, however, a plaintiff could show that the same agency has repeatedly
      withheld documents (or information contained within documents) from
      public disclosure and then fully disclosed those same documents upon the
      plaintiff’s filing suit to enforce its right to know, the agency would shoulder
      a very heavy burden in attempting to persuade this Court that the “challenged
      conduct cannot reasonably be expected to recur.” . . . Thus, it becomes
      reasonable to expect that if a substantially similar situation occurs, the
      agency will repeat the obstructive tactics that the plaintiff challenges,

                                            11
       perpetrating a substantially similar, though not identical, wrong. In such
       cases, final judicial adjudication may provide useful guidance that may
       obviate future violations of the right to know.

Havre Daily News, ¶¶ 38–39 (quoting Laidlaw, 528 U.S. at 189, 120 S. Ct. at 708).

Because the newspaper’s allegations of other conduct were only “conjectural” and

“conclusory,” and because the competing constitutional interests at issue would require a

unique fact-dependent inquiry in each future case, we concluded that any future conduct

would not be “substantially similar” and the voluntary cessation exception could not apply

under the circumstances. Havre Daily News, ¶ 40 (citing Missoulian v. Bd. of Regents of

Higher Educ., 207 Mont. 513, 529, 675 P.2d 962, 971 (1984)); see also Heringer, ¶ 21

(explaining that the “single instance” rationale from Havre Daily News “may not carry

great weight or be dispositive in every case” because “the relevance of such an inquiry

depends on the circumstances of the case”; the rationale was relevant there where the issues

involved “a heavily fact-dependent inquiry”).

¶17    Because Havre Daily News discussed the “single instance” in the context whether

the particular challenged conduct was likely to recur, the circumstances of this case

likewise drive the analysis whether the conduct Wilkie challenges cannot or will not

recur. Havre Daily News, ¶ 40; Heringer, ¶ 21. The Hartford incorrectly argues that Wilkie

had the burden to show its conduct will recur, instead of responding with any explanation

or showing why it will not.

¶18    Finally, The Hartford responds to Wilkie’s claim on the merits, justifying its

withholding of policy information by noting its duty to protect the confidential information

of its insureds. Recall that The Hartford did not actually voluntarily cease its conduct—

                                            12
rather, it pointed to the Sprouts’ voluntary production of the Policy as the mootness trigger.

The Hartford’s position demonstrates that its actions likely are not unique to the Sprouts’

policy and will continue. See Smith v. Univ. of Wash. Law Sch., 233 F.3d 1188, 1194

(9th Cir. 2000) (quoting White v. Lee, 227 F.3d 1214, 1243 (9th Cir. 2000)) (noting that

“the voluntariness of the cessation is a factor” in determining mootness, and that the claim

in White was moot “because it was clear that the agency’s voluntary change in position was

‘a permanent change’ in the way it did business and was not ‘a temporary policy that the

agency will refute once this litigation has concluded’”).

¶19    The District Court thus erred by falling to apply the voluntary cessation exception

to the mootness doctrine and dismissing the claims against The Hartford. We do not

address the merits of Wilkie’s claims but remand for the District Court to consider them in

the first instance.

                                      CONCLUSION

¶20    The District Court improperly dismissed The Hartford from the action because the

defendant did not meet its burden under the voluntary cessation exception to mootness.

We accordingly reverse that portion of the District Court’s order and remand for additional

proceedings consistent with this Opinion. We affirm the District Court’s dismissal of the

Sprouts.


                                                  /S/ BETH BAKER




                                             13
We Concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ LAURIE McKINNON
/S/ DIRK M. SANDEFUR




                          14